Citation Nr: 0016057	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  94-04 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased evaluation for calluses of 
the left foot with metatarsalgia, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for calluses of 
the right foot with metatarsalgia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought.  The veteran, who 
had active honorable service from July 1978 to January 1982, 
appealed those decisions.

In March 1997, the Board denied an evaluation in excess of 10 
percent for bilateral calluses of the feet with 
metatarsalgia.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 1998, the veteran's counsel and VA counsel filed a 
Joint Motion to remand this issue.  On March 27, 1998, the 
Court granted the Joint Motion, and ordered that the March 
1997 Board decision be vacated.  A remand by the Board for 
further adjudication was then ordered by the Court pursuant 
to 38 U.S.C.A. § 7252(a).  

In August 1998, the Board remanded this issue to the RO for 
the development requested in the Joint Motion.  That 
development has since been accomplished, and in September 
1999, the RO granted separate 10 percent evaluations for each 
foot.  However, as this is not the highest evaluation 
available for service-connected foot disorders, it is still a 
viable issue for appellate consideration by the Board.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Following the Court remand, the veteran requested a hearing 
before the Board.  The requested hearing was conducted by the 
undersigned Acting Board member in February 2000, by 
videoconference, with the veteran in Chicago, Illinois.  

During the pendency of the veteran's claim for an increased 
evaluation of foot disorders, the veteran submitted a claim 
of entitlement to service connection for hepatitis C.  The 
veteran submitted a timely disagreed with the denial of that 
claim, and submitted a timely substantive appeal after 
issuance of a statement of the case.  This claim is now 
before the Board.


FINDINGS OF FACT

1.  The veteran's service medical records contain no 
reference to hepatitis C or any other liver disease.

2.  Competent medical evidence has not been submitted that 
would establish a nexus between current test results showing 
a positive reaction to hepatitis C antibodies and the 
veteran's service or any incident thereof.

3.  The veteran's bilateral calluses of the feet with 
metatarsalgia are manifested by calluses which require 
debridement and complaints of pain, but there is no medical 
evidence of neurovascular involvement, limitation of range of 
motion of the ankle, or bony abnormality.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for hepatitis 
C is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for calluses of the left foot with metatarsalgia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.40, 4.71a, Diagnostic Code 5284 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for calluses of the right foot with metatarsalgia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.40, 4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred hepatitis in service.  
The veteran also contends that his service-connected foot 
disabilities are more severely disabling than the assigned 
evaluations reflect.  Currently, a 10 percent evaluation is 
in effect for right foot disability and a 10 percent 
evaluation is in effect for left foot disability.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  Certain diseases which are defined by 
statute or regulation as chronic may be presumed service-
connected if occurring within a specified period after 
service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Hepatitis is not among the diseases defined 
as chronic for purposes of veterans' benefits, however.

The threshold question in any claim for VA benefits is 
whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Alternatively, a claim may be well grounded based 
upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

The veteran's central contention is that he currently has 
hepatitis C that was first diagnosed in 1979 during his 
service in Germany.  The veteran's service medical records 
contain no reference to hepatitis of any type.  Service 
medical records reflect that the veteran sought treatment in 
1979, while stationed in Germany, for a complaint of blood in 
the urine.  No diagnosis of hepatitis was assigned, and no 
history of hepatitis or exposure to hepatitis was noted at 
that time.  The clinical summary of an August 1984 
hospitalization is likewise devoid of any history, complaint, 
or diagnosis of hepatitis of any type.  An August 1985 
examination noted that the veteran's endocrine system was 
normal, and he denied a history of jaundice, hepatitis or 
liver trouble.

In May 1989, the veteran underwent a liver biopsy at a VA 
facility.  The results were consistent with mild chronic 
persistent hepatitis.  The veteran received one month of in-
patient VA substance abuse treatment in June and July 1999.  
Results of laboratory examination of the blood disclosed that 
the veteran was reactive to the hepatitis C antibody.

In February 2000, at a videoconference hearing before the 
Board, the veteran testified that he was unaware of what 
caused hepatitis, but that he was diagnosed during his 
service in Germany in 1979.  He also related that several 
other soldiers in his unit received the diagnosis, including 
his roommate.

There is no medical evidence that would reflect that the 
veteran was diagnosed with hepatitis C, or any other type of 
hepatitis, during service.  Service medical records contain 
no reference to hepatitis C, and no history of hepatitis was 
reported in the August 1985 examination report.  There is no 
medical evidence that a chronic liver disease was diagnosed 
within an applicable presumptive period.  Further, there is 
no medical evidence or opinion that establishes an etiologic 
link between any post-service diagnosis of hepatitis and the 
veteran's service or any incident thereof, nor does the 
medical evidence suggest that the claim is plausible.  

The veteran's testimony and statements are the only evidence 
supporting an in-service diagnosis of hepatitis or a link 
between a current liver disorder and the veteran's service.  
However, as a layperson, the veteran is not competent to 
provide a medical opinion, such as an opinion on medical 
causation or a diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  As there is no medical evidence 
that would reflect that the veteran has a diagnosis of 
hepatitis C, or even test results consistent with a clinical 
attempt to diagnose any type of hepatitis, during service, 
and as there is no nexus between current clinical findings 
and service, the Board must find this claim to be not well 
grounded.

In denying the claim as not well grounded, the Board would 
note that VA has no duty to assist in the absence of a well-
grounded claim.  Thus, there is no duty on the part of VA to 
secure private treatment records the veteran referenced in 
his April 2000 hearing.  The veteran has been informed, 
including by a statement of the case issued in September 
1999, of the evidence required to establish a well-grounded 
claim of entitlement to service connection for hepatitis C.  
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d at 1468; Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994).

Increased Evaluations

In June 1993, as a result of this claim, the veteran was 
provided a VA podiatry examination.  The veteran did not have 
flatfoot or visual deformity, and passive range of motion 
studies were within normal limits.  However, the veteran's 
gait was characterized as severely abnormal, as he walked 
only on his heels.  He reported that the abnormal gait was a 
result of pain in the forefeet.  He was diagnosed with severe 
metatarsalgia.  The Board denied an evaluation in excess of 
10 percent for bilateral calluses of the feet with 
metarsalgia, finding that the veteran's complaints of pain 
were contemplated in the 10 percent evaluation.

The Joint Motion adopted by the Court in its March 27, 1998 
Order vacating the March 1997 Board decision, cited numerous 
deficiencies in that decision.  Initially, the Joint Motion 
requested that records pertaining to the veteran's claim for 
Social Security Administration benefits be obtained.  In 
addition, the Joint Motion found that the June 1993 VA 
examination that the Board relied on in arriving at its March 
1997 decision was inadequate for rating purposes.  Finally, 
the Joint Motion adopted by the Court found that the Board 
did not provide adequate reasons and bases for its decision.  
Specifically, the Joint Motion stated that the Board used 
only a single diagnostic code in evaluating the veteran's 
service-connected disability, and failed to consider 
alternative diagnostic codes.  

As a result of the Joint Motion, the Board remanded this 
issue to the RO in an August 1998 decision.  The RO obtained 
the veteran's Social Security Administration records.  Those 
records reflect that, notwithstanding a seizure disorder and 
a substance abuse disorder, the veteran was not disabled.  In 
doing so, the Social Security Administration relied, at least 
in part, on an examination conducted in July 1993 for 
disability evaluation purposes.  The report noted that there 
were no obvious abnormalities of the feet except for calluses 
on the plantar aspects of both feet.  Ambulation was 
repeatedly noted to be normal in reports obtained for Social 
Security Administration purposes throughout 1993.  

In 1999, the veteran sought VA treatment for his feet.  
Plantar fasciitis of the left foot and hallux limitus with 
dorsal exostosis of the right foot were diagnosed.  A 
prosthetics follow up was recommended, and the veteran was to 
return in two months.  Later that year, the veteran received 
additional VA treatment.  Corns and calluses were again 
visualized, and he was diagnosed with plantar fasciitis.  
There was no fat pad atrophy noted.

In July 1999, the veteran was provided with VA podiatry 
examination.  Pain at the metatarsal head on walking and on 
palpation was noted, and the veteran also reported pain when 
standing or walking, but not with rest.  A history of 
debridement was also noted.  The veteran reported about a 25 
percent improvement with orthotic inserts.  The veteran 
denied surgery.  The veteran had 30 to 70 degrees of both 
active and passive range of motion of the MPJ 
(metacarpophalangeal) and "AJ" joints.  The veteran had a 
functionally normal gait.  While lesions were not present, 
calluses were.  There were no vascular changes.  X-rays 
showed no gross bony abnormality, but a moderately raised 
arch was visualized laterally, which the examiner stated may 
have contributed to the metatarsalgia symptoms that were 
reported.  Flatfoot was not noted.  There was no 
neurovascular involvement resulting from the service-
connected foot disability or involvement of the ankle.  

In a September 1999 rating decision, the RO assigned separate 
10 percent disability evaluations for calluses and residual 
plantar fasciitis with hallux limitus of the left and right 
foot.  In doing so, the RO evaluated the veteran's service-
connected foot disabilities under Diagnostic Code 5284.  

In February 2000, the veteran testified before the 
undersigned that he has calluses on both feet with constant, 
throbbing pain in both feet.  The veteran further related 
that he could not stand for an extended period of time, and 
that walking would also aggravate his pain.  The veteran also 
testified that his pain would fluctuate, but that he had 
never had surgery on his feet.  Finally, the veteran 
testified that narcotic medication (codeine) helped him cope 
with the pain.  This testimony is essentially cumulative of 
that given at a personal hearing conducted in December 1993.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).  Plate II of 
38 C.F.R. § 4.71 reflects that normal range of motion of the 
ankle is 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.

When an unlisted condition is encountered, it is permissible 
to rate the disorder under criteria applicable to a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20 (1999).

The veteran's foot disabilities have most recently been 
evaluated under Diagnostic Code 5284, which provides that a 
10 percent evaluation is warranted for moderate foot 
injuries, while a 20 percent evaluation is warranted for 
moderately severe foot injuries.  A 30 percent evaluation is 
warranted for severe foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 10 percent evaluation assigned to each 
foot.  Towards this end, the Board notes that the veteran's 
passive range of motion exhibited in July 1999 was 
substantially full.  Further, the most consistent evidence 
shows that the veteran has a normal gait.  While the veteran 
displayed a severely abnormal gait at the time of his June 
1993 VA podiatry examination, he had normal ambulation only 
three months before at the time of an examination conducted 
as a result of his claim for Social Security Administration 
benefits.  Moreover, at the time of his most recent 
examination, in July 1999, the veteran again had a normal 
gait.  Further, the Board notes that the veteran has not 
required surgery to correct his service-connected foot 
disorders.  

What has been consistently seen during the pendency of this 
claim is the presence of calluses, which require regular 
debridement, and credible complaints of painful feet.  In 
particular, as the veteran has reported to the examiner who 
performed the July 1999 VA examination improvement with his 
prescribed inserts, the Board finds that the veteran's 
manifestations are consistent with moderate foot disability, 
which comports with the current 10 percent evaluation.  

The Board has also considered whether evidence of limitation 
of motion, of painful motion, or of functional loss, warrants 
an evaluation in excess of 10 percent for either foot.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board notes that there is 
no evidence that one foot is more painful or that there is 
more functional loss as compared to the other foot.  In 
particular, the Board notes that the examiners who treated 
the veteran in 1999 concluded that there was no appreciable 
limitation or range of motion or functional limitation during 
flare-ups or on repetitive use of either foot.  

In denying increased evaluations, the Board has also 
considered the applicability of other potential diagnostic 
codes.  In the absence of flatfoot or clawfoot, Diagnostic 
Codes 5276 and 5278 are not applicable.  The currently 
assigned 10 percent evaluation is the highest available under 
Diagnostic Codes 5279 and 5280, which evaluate metatarsalgia 
and hallux valgus.  As there is no X-ray evidence of malunion 
or nonunion of the tarsal or metatarsal bones, an evaluation 
under Diagnostic Code 5283 is not warranted.  There is no 
evidence of arthritis if the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Indeed, at the time of the July 1999 
VA examination, X-rays showed no gross bony abnormality.

The Board has also considered the applicability of a separate 
evaluation for calluses of the skin under Diagnostic Code 
7819.  However, the evaluation of the same disability under 
various diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Ultimately, 
the veteran's calluses are part and parcel of the underlying 
foot disability, and to award a separate evaluation would 
constitute pyramiding. 

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his bilateral 
calluses of the feet with metatarsalgia have resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization.  In particular, the 
Board notes that, although the veteran stated he was unable 
to do construction work because of his service-connected foot 
disabilities, the SSA records reflect an opinion that the 
veteran's seizure disorder precluded operation of  hazardous 
machinery, driving, and climbing ladders.  The veteran has 
not alleged that this disability has interfered with 
employment (beyond that already contemplated in the current 
evaluation) as a result of this disability, and it appears 
from the record that the veteran is not employed as a result 
of other reasons.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hepatitis C is denied.

An evaluation in excess of 10 percent for calluses of the 
left foot with metatarsalgia is denied.

An evaluation in excess of 10 percent for calluses of the 
right foot with metatarsalgia is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

